Citation Nr: 1205356	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-47 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for atypical psychosis. 

2.  Entitlement to an effective date earlier than July 19, 2007, for the award of service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1978 to December 1980.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Waco, Texas VA Regional Office: a September 2008 rating decision declined to reopen a request for service connection for atypical psychosis and denied service connection for PTSD.  A March 2010 rating decision granted the Veteran service connection for PTSD effective July 19, 2007 (the date her claim of service connection for PTSD was received).  At her request the Veteran was scheduled for an RO informal conference in December 2009; she withdrew the request in a December 2009 statement.  At her request, the Veteran was scheduled for a Travel Board hearing in June 2011; she withdrew the hearing request in an April 2011 statement. 

The Board notes that the statement of the case (SOC) and supplemental SOC (SSOC) as to the claim pertaining to atypical psychosis characterize the claim as a de novo claim, rather than a claim to reopen.  However, the analysis and decision in each clearly reflect that what was addressed (and denied) is a claim to reopen, there being a prior final determination on the matter.  Consequently, the characterization of the claim as a de novo one is non-prejudicial to the Veteran.


FINDINGS OF FACT

1.  An unappealed April 1981 rating decision denied the Veteran's claim of service connection for atypical situational psychosis, based essentially on a finding that the manifestation of such disability in service was an acute event that resolved, and that such disability (or any residuals) was not shown postservice.  

2.  Evidence received since the April 1981 rating decision does not tend to show that the Veteran has, or postservice has had, atypical psychosis or any disability considered to be a residual of her atypical situational psychosis in service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for atypical psychosis; and does not raise a reasonable possibility of substantiating such claim.

3.  The first communication from the Veteran seeking to establish service connection for PTSD was received on July 19, 2007. 


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for atypical psychosis may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  An effective date prior to July 19, 2007 for the award of service connection for PTSD is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

Regarding the request to reopen the claim of service connection for psychosis, the appellant was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of her claim.  An August 2007 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence she was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  

Regarding the earlier effective date claim, as the March 2010 rating decision on appeal granted service connection for PTSD and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2011 statement of the case (SOC) provided notice on the "downstream" issue of the effective date for the award.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record; it is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Regarding the claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  Regarding the earlier effective date claim, generally the evidence pertinent in such claim consists of what is already of record and identification of when it was received.  The appellant has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 




New and material evidence for atypical psychosis 

Historically, an unappealed April 1981 rating decision denied the Veteran service connection for atypical situational psychosis, based essentially on findings that the appearance of such disability in service was an acute event that resolved, and that such disability or residuals the acute psychotic episode in service were not shown postservice.  

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (to include psychosis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for psychosis).  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The evidence of record at the time of the April 1981 rating decision included the Veteran's STRs and a March 1981 VA psychiatric examination.  The STRs show that in July 1980 she complained of episodes of feeling as if she would faint and recurrent black-outs; it was noted that she had a history of drugs in the past and tended to use alcohol to excess.  The treating medical officer opined that the Veteran was alcohol/drug dependent; was in need of Alcohol Rehabilitation Center (ARC) counseling, but did not require detoxification, immediate hospitalization, or rehabilitation; and psychiatric evaluation was not required.  It was noted that the transfer was for rehabilitation only.  She was treated at the U.S. Naval Hospital in San Diego, California from August 18 to September 11, 1980; the diagnosis on admission was acute psychotic episode.  The Medical Board report noted that she was in the fifth week of treatment at the ARC at the Naval Station in San Diego and had just attended a CREDO meeting when she became hysterical, cried inappropriately, and "called upon the Lord to save her".  She collapsed during group therapy at the Alcohol Rehabilitation Center.  Her time in service prior to this admission was characterized by fair performance with one Captain's Mast and one court martial for alcohol related problems.  It was noted that, during her last years of high school, she abused alcohol and drugs including marijuana, cocaine, and amphetamines; since joining the service, she had continued to abuse drugs and alcohol.  After an adequate period of observation, evaluation, and treatment, a conference of staff psychiatrists reviewed the records and current findings and agreed that the Veteran suffered from a mental illness of psychotic proportions that precluded her from rendering any further useful military service.  The primary diagnosis was established as atypical psychosis, manifested by religious preoccupation, uncommunicativeness, auditory hallucinations, religious delusions, disorientation, and memory impairment.  Her precipitating stress was undetermined.  Her pre-service disposition was mild: it was noted that her present condition did not exist prior to service, and her impairment was severe and made her unfit for duty.  A second diagnosis was alcohol dependence and combined drug dependence, EPTE (existed prior to entry).  The Medical Board opined that the Veteran was unable to perform further service as a result of a physical disability that did not exist prior to entry into service and was therefore considered to have been incurred in or aggravated by a period of active military duty.  The Medical Board recommended that the case be referred to the Central Physical Evaluation Board (CPEB).  
In August 1980, the Veteran was placed on a "sick list" for "atypical psychosis".  In September 1980, she was referred to the CPEB with diagnoses of atypical psychosis and combined drug dependence.  In an informal October 1980 hearing, the CPEB found the Veteran to be unfit for duty because of physical disability: atypical psychosis.  The findings included that the disability was incurred while the Veteran was entitled to basic pay; however, the disability was found to be due to intentional misconduct or willful neglect.  

On March 1981 VA psychiatric examination, the Veteran reported that she had been drinking heavily since age 15.  She reported that she was in the ARC program the previous year due to a drinking problem when she had a nervous breakdown in August 1980.  She reported that the program included a weekend mountain retreat but she grew tired of talking about her feelings and her problems, so she stated that she was thinking of going back to drinking "just to get them off my back".  She reported that the program counselors got mad at her and exhausted her completely, so that by the time she came back from the weekend retreat, she was very tired and exhausted and "felt as if I was in a different world".  She reported that the next thing she knew, she woke up in the Naval Hospital and was told she had been "out for ten days".  She reported having hallucinations while she was being treated at the Naval Hospital.  She reported that after her discharge from the hospital in September 1980, she went back to her unit but started drinking again the following month and then began having "worse blackouts".  The Veteran reported that she was sent home pending discharge from service, and she reported she was discharged due to alcoholism.  She reported that she continued to drink until about three weeks prior to examination, when she quit and began attending Alcoholics Anonymous meetings.  She reported that since her discharge from the hospital in September 1980, she had never experienced any hallucinations, though she had several blackout spells due to drinking.  She reported that she had not had any psychiatric treatment or medication since her separation from service, and she had no other problems except for her drinking problem, though she planned never to drink again.  Following a mental status examination, the March 1981 VA examiner noted no evidence of residuals of alcoholism in the form of any organicity.  The diagnoses included habitual excessive drinking, currently in remission for the past three weeks; and atypical situational psychosis, by history, caused probably by the situational stress of intense confrontation in a group therapeutic situation.  The examiner noted that the psychosis diagnosis was based solely on the history given by the Veteran and had not been confirmed by the service records because they were unavailable to the examiner; the examiner noted that the Veteran was in a complete remission from psychosis at that time. 

Based on the evidence outlined above, the April 1981 rating decision denied service connection for atypical psychosis, finding, in essence, that the atypical psychosis episode in service was an acute event, and that such disability (or any residuals thereof) was not shown.

 Evidence received since the April 1981 rating decision consists essentially of VA and private treatment records that show the Veteran was treated primarily for substance abuse, and later for PTSD and depression.  

Private treatment records from R.H. Dedman Memorial Medical Center indicate that, in September 1982, the Veteran was admitted for detoxification from alcohol abuse.  She was intoxicated at the time of admission.  The discharge report noted that she had a long history of alcohol abuse and, though she was treated for it in service, she never developed ongoing sobriety.  It was noted that one week prior to the hospital admission she was in a severe car accident secondary to her alcohol abuse.  Her admission evaluation resulted in provisional diagnoses of alcohol dependency and rule-out personality disorder.  The final diagnoses on discharge after three weeks of inpatient treatment were alcohol withdrawal syndrome and chronic continuous alcoholism.

A statement from the Texas Department of Criminal Justice (received in December 2007) indicates that the Veteran was enrolled in the original substance abuse education courses in April 1992, and was voluntarily removed from the classes in August 1992.  In January 1993, she was enrolled in the pre-release substance abuse treatment program, which she successfully completed.  In August 1993, she was enrolled in the outpatient substance abuse treatment program through the Parole Division, which she successfully completed in July 1994.  The statement advises that all treatment records were destroyed after 6 years per state requirements and were therefore no longer available.

On August 2007 VA treatment, the Veteran reported a history of military sexual trauma; she reported no symptoms of PTSD but had abused drugs and alcohol for many years.  She reported that she had been "clean and sober" since 1991 and was a drug and alcohol counselor by profession.

On March 2008 VA treatment, the Veteran described her in-service PTSD stressors of sexual assaults.  The treating psychologist noted that the Veteran presented with symptoms consistent with a major depressive episode.  Notably, the Veteran reported that her first episode of depression occurred when she was 30 years old after the losses of both her job and a significant relationship; during that time in her life, she heavily abused alcohol.  She had experience her most recent depressive episode in April 2007 after the loss of a loved one.  It was noted that the Veteran's history of treatment included treatment for heavy alcohol use in service, as well as a court martial that she speculated was due to her heavy alcohol use; the Veteran also reported vague recollections of being paranoid while hospitalized in service.  The treating psychologist noted the outpatient treatment history from 1982 and 1992 through 1994 involving treatment for alcohol and depression.  The Veteran reported that she had been incarcerated for 2 years (1991 to 1993) for aggravated robbery, after which she stopped using drugs and alcohol.  The diagnoses included chronic PTSD without delayed onset, and recurrent major depressive disorder.

On August 2008 VA psychiatric examination for PTSD, the Veteran reported that she had never been treated for any other mental health problems besides substance abuse outside of VA.  She reported that she had been clean and sober since 1991.  Following a mental status examination, the examiner opined that the Veteran did not endorse enough PTSD symptoms to warrant such diagnosis.  The diagnoses were major depression and polysubstance abuse in full remission by the Veteran's report.  The examiner opined that the Veteran's life had been severely negatively impacted by substance abuse (incarceration, losing jobs, and losing a significant relationship); the Veteran did not make a direct link between her description of sexual trauma incidents in service and her abuse of drugs and alcohol.  The examiner opined, "It is more likely than not that her current distress is the result of her depressive disorder and history of substance abuse as opposed to being the result of sexual trauma in the military.  Her military records reflect poor functioning during that part of her life, but treatment records from the Navy reference severe substance abuse with no mention of specific precipitating stressors."  

On December 2009 private medical opinion based on review of the claims file, the reviewing psychologist Dr. "J.M." opined that the Veteran has PTSD due to military sexual trauma.  He opined, "As do many other sufferers from PTSD, [the Veteran] also has concomitant depression which appears to be related to an exacerbation of her PTSD following the death of her brother".  Dr. J.M. did not give a diagnosis of any "psychosis". 

Because service connection for atypical psychosis was denied in April 1981 based on a finding that a chronic such disability was not shown, for evidence to be new and material in this matter, it would have to tend to show that the Veteran actually has such disability (or any current disability that is considered to be a residual of her atypical psychosis episode in service); notably, that is a threshold requirement in any claim of service connection.  38 U.S.C.A. §§ 1110, 1131. 

While the treatment records and examination reports added to the record since the April 1981 rating decision are new evidence in the sense that they were not considered in that decision, they are not material evidence.  They do not show or suggest that the Veteran now has, or at any time since her separation from service has had an atypical (or any) psychosis, or that the psychosis in service was other than an acute situational occurrence; records showing that the Veteran has received diagnoses of, and treatment for, other psychiatric disabilities do not tend to show that the Veteran may have a psychosis. Therefore, they do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonably possibility of substantiating the claim; and are not material.   

The Veteran's own assertions, as well as those of her representative are not competent evidence to establish that she now has (or during the pendency of her claim has had) an atypical (or any) psychosis.  While the Veteran may be capable of observing she has/has had psychiatric symptoms, whether such symptoms constitute or reflect a specific psychiatric diagnosis is a complex medical question requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d, 1372, 1377 (Fed. Cir, 2007).  Neither the veteran nor her attorney is shown to have had any medical training, and they do not cite to supporting medical opinion or treatise evidence.  

In summary, no additional evidence received since the April 1981 rating decision is new and material evidence that tends to prove that at any time since her separation from service (and in particular during the pendency of this claim) the Veteran has/has had an atypical (or any) psychosis.  Therefore, the additional evidence received since April 1981 does not address any unestablished fact necessary to substantiate the claim of service connection for an atypical psychosis; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, such claim may not be reopened.  

The Board also notes that the Veteran's attorney has raised an argument that the April 1981 rating decision was issued prior to the RO's receipt of the Veteran's service medical records (warranting de novo review of the claim of service connection for atypical psychosis).  However, that argument is without merit; the April 1981 rating decision clearly cited to the service records.  While the RO received (in connection with the claim of service connection for PTSD) additional service personnel records subsequent to the April 1981 rating decision, those have no bearing on the claim of service connection for atypical psychosis (they do not relate in any way as to whether the Veteran has had such disability postservice).  

Earlier effective date for the award of service connection for PTSD 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

The Veteran's formal claim seeking service connection for PTSD was received by VA on July 19, 2007.  The Veteran (via her attorney) appears to be arguing that her claim of service connection for "atypical psychosis" filed in October 1980 (and denied in April 1981) encompassed a claim of service connection for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 2009.  However, factually, that argument is without merits, as in April 1981 there was no evidence that the Veteran had a diagnosis of, or was seeking service connection, for PTSD.  Significantly, in Clemons, 23 Vet. App. at 8, the U.S. Court of Appeals for Veterans Claims (Court) (citing Boggs v. Peake, 520, F.3d, 1330, 1335 (Fed. Cir, 2008) explained that if there is a final agency decision denying a claim based on a particular diagnosis, and subsequently a new and different diagnosis is submitted for VA's consideration, the second diagnosis must be considered factually distinct from the first, and must be considered to relate to a separate [emphasis added] claim.  As those are the circumstances in the instant case, the claim of service connection for PTSD must be considered a new claim.

Accordingly, the only question remaining before the Board at this time is whether, at any time prior to July 19, 2007, the Veteran communicated an intent to claim service connection for PTSD.  There is nothing in the record to suggest that she did so.  Nothing in the claims file received during this time period may be construed as a formal or informal claim seeking either to claim service connection for PTSD.  Neither the Veteran nor her attorney has alleged that she submitted an earlier application for service connection for PTSD.  

While the Veteran's representative has argued that the April 1981 rating decision denying service connection for atypical psychosis was issued before the Veteran's service treatment records were associated with the file, that argument is relevant only to the claim of service connection for atypical psychosis (and was addressed above).  

As the governing law and regulation are clear that (with exceptions not here applicable) an award of service connection for a disability may not precede the filing of a claim seeking service connection for the disability, the law is dispositive.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Accordingly, the appeal seeking an effective date prior to July 19, 2007 for the grant of service connection for PTSD must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal to reopen a claim of service connection for atypical psychosis is denied.

An effective date earlier than July 19, 2007, for the award of service connection for PTSD is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


